DETAILED ACTION
1.	This action is in response to applicant's amendment received on 9/22/2021.  Amended claims 11, 16, and new claims 21-32 are acknowledged and the following notice of allowability is formulated.  Claims 1-10 and 13-14 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-12 and 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 11 and 16, but more specifically, an aircraft having a flange for supporting a step load and a drain pan that can withstand a fire burning at 2000 degrees for at least 15 minutes, a reservoir having a sloped portion sloping toward the drain at a constant slope along a first direction; and a curved portion sloping toward the drain at a varying slope along a second direction, wherein the first direction and the second direction are perpendicular to one another.
There is no prior art that teaches all the limitations of claim 26, but more specifically, an aircraft having a flange for supporting a step load and a drain pan that can withstand a fire burning at 2000 degrees for at least 15 minutes, and the drain pan having a first drain pan abutting a second drain pan to form a crest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        11/4/2021